996 So. 2d 953 (2008)
DB SURGICAL, INC. and Zenith Insurance Company, Petitioners,
v.
Gene FOWLER, Jr., Respondent.
No. 1D08-5292.
District Court of Appeal of Florida, First District.
December 12, 2008.
Warren K. Sponsler, Sponsler, Bennett, Jacobs & Adams, P.A., Tampa, for Petitioners.
Laurie Thrower Miles, Smith, Feddeler, Smith & Miles, Lakeland, for Respondent.
PER CURIAM.
Because Petitioners have not shown a departure from the essential requirements of law, or any material harm, the petition for writ of certiorari is DENIED on its merits. See e.g., Fla. Fish & Wildlife Comm'n v. Pringle, 770 So. 2d 696, 697 (Fla. 1st DCA 2000).
LEWIS and THOMAS, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.